Title: To John Adams from William Prescott, 25 August 1775
From: Prescott, William
To: Adams, John


     
      Camp at Cambridge August 25. 1775
      Sir
     
     I have received a Line from my Brother which informs me of your desire of a particular Account of the Action at Charlestown. It is not in my Power at present to give so minute an Account as I should choose being ordered to decamp and march to another Station.
     
     On the 16 June in the Evening I received Orders to march to Breeds Hill in Charlestown with a party of about one thousand Men consisting of 3 hundred of my own Regiment, Coll. Bridge and Lieut Breckett with a Detachment of theirs, and two hundred Connecticut Forces commanded by Capt. Nolten Knowlton. We arrived at the Spot, the Lines were drawn by the Enginier and we began the Intrenchmant about 12, o Clock and plying the Work with all possible Expodition till Just before sun rising, when the Enemy began a very heavy Canonading and Bombardment. In the Interin the Enginier forsook me. Having thrown up a small Redout, found it necessary to draw a Line about 20 Rods in Length from the Fort Northerly, under a very Warm Fire from the Enemys Artilary. About this Time the above Field Officers being indisposed could render me but Little Service, and the most of the Men under their Command deserted the Party. The Enemy continuing an incessant Fire with their Artilary. About 2, o Clock in the afternoon on the seventeenth the Enemy began to land a northeasterly Point from the Fort, and I ordered the Train with 2 field Pieces to go and oppose them and the Connecticut Forces to support them but the Train marched a different Course and I believe those sent to their support followd, I suppose to Bunkers Hill. Another party of the Enemy landed and fired the Town. There was a party of Hampshire in conjunction with some other Forces Lined a Fence at the distance of three score Rods back of the Fort partly to the North. About an Hour after the Enemy landed they began to march to the Attack in three Columns. I commanded my Lieut Coll. Robinson and Majr. Woods Each with a detachment to flank the Enemy, who I have reason to think behaved with prudence and Courage.
     I was now left with perhaps 150 Men in the Fort, the Enemy advanced and fired very hotly on the Fort and meating with a Warm Reception there was a very smart firing on both sides. After a considerable Time finding our Amunition was almost spent I commanded a sessation till the Enemy advanced within 30 yards when we gave them such a hot fire, that they were obliged to retire nearly 150 yards before they could Rally and come again to the Attack. Our Amunition being nearly exausted could keep up only a scattering Fire. The Enemy being numerous surrounded our little Fort began to mount our Lines and enter the Fort with their Bayonets. We was obliged to retreat through them while they kept up as hot a fire as it was possible for them to make. We having very few Bayonets could make no resistance. We kept the fort about one hour and twenty Minutes after the Attack with small Arms. This is nearly the State of Facts tho’ imperfect and too general which if any ways satisfactory to you will afford pleasure to your most obedient humble Servt.,
     
      William Prescott
     
    